Citation Nr: 0510480	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-05 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in October 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was remanded for further development in October 2003.  

During the course of this appeal, an April 2003 rating 
decision granted the veteran service connection for tinnitus.  


FINDINGS OF FACT

1.  Any bilateral hearing loss disability which preexisted 
the veteran's entry into active duty service did not increase 
in severity during service. 

2.  Any current chronic bilateral hearing loss disability was 
not manifested during service or for many years thereafter, 
nor is any current chronic bilateral hearing loss otherwise 
related to service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in February 
2001 and April 2004 VCAA letters, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2001 and April 2004 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

The February 2001 and April 2004 letters viewed together 
with the May 2001 statement of the case, shows that the RO 
informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

The veteran has argued that he has hearing loss due to 
service because he was a water and waste treatment plant 
operator during service and for nearly 20 years was exposed 
to loud noise from engines, pumps, and motors.  He claimed 
that no ear protection was provided.  

The veteran underwent a medical examination prior to entering 
active service in October 1953 and was given an audiological 
evaluation.  Prior to October 31, 1967 service department 
records used the American Standards Association (ASA) units.  
Below is the report of the October 1953 audiological 
evaluation converted to International Standard Organization 
(ISO) units, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
40

35
LEFT
45
35
30

20

Whispered voice testing was 15/15.  The examiner noted that 
the veteran had defective hearing.  

The veteran's November 1956 audiological evaluation ASA units 
converted to ISO units revealed elevated pure tone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20

20
LEFT
25
20
15

15

Whispered voice testing was 15/15.  In the November 1956 and 
November 1965 reports of medical history, the veteran 
indicated that his ears were normal.  The veteran's November 
1965 audiological examination ASA units converted to ISO 
units showed pure tone thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
LEFT
5
5
5
20
15

On his December 1968 report of medical history, the veteran 
indicated that his ears were normal and that he did not have 
hearing loss.  His December 1968 
audiological examination showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
25
25
25
30
20

Upon separation from service, the veteran in his February 
1973 report of medical history indicated that he did not have 
hearing loss or problems with his ears.  The 



veteran's February 1973 retirement/separation examination 
showed pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
10
LEFT
5
5
20
20
20

Post-service September 1998 private medical records showed 
that the veteran had some decreased hearing.  The records 
indicated that audiometrics revealed normal hearing on the 
right, normal to moderate sensory loss on the left, and good 
word discrimination bilaterally.  The diagnosis was external 
otitis, consisting mainly of fluid in canals and moisture.  

An April 1999 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
15
25
35

March 2002 private medical records indicated that whispered 
voice was heard normally, and an audiogram in pure tones 
showed mild high frequency sensorineural hearing loss in the 
right ear and moderate high frequency sensorineural hearing 
loss in the left ear.  

The veteran was afforded a VA examination in November 2004.  
The examiner indicated that the claims folder was reviewed in 
conjunction with the examination.  In presenting the 
veteran's history as reported by the veteran, the examiner 
stated that during service the veteran was exposed to noise 
from aircraft, engines, and rifle 



range.  The audiometric evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
30
LEFT
10
5
25
25
25

CNC speech recognition scores were 100 in the right ear and 
96 in the left ear.  Maryland CNC word list was 100 percent 
in the right ear and 96 percent in the left ear.  The 
diagnosis was a mild high frequency hearing loss in the right 
ear and normal hearing sensitivity in the left ear.  The 
examiner commented that the veteran entered service with some 
hearing loss in both ears (likely a conductive loss) and 
exited service with normal hearing in both ears (an 
improvement in hearing thresholds).  The examiner stated that 
private pure tone tests revealed either a mild high frequency 
hearing loss or normal hearing sensitivity in both ears.  The 
examiner opined that based on service medical records and 
pure tone test after separation from service, it is more 
likely than not that any current hearing loss was not caused 
by or related to the veteran's military service.  The 
examiner also stated that when testing the veteran it was 
very important not to use headphones, as his ear canals were 
prone to collapse causing a conductive hearing loss, and 
instead highly recommended using insert phones to obtain 
actual hearing thresholds.  Apparently a second audiological 
evaluation was conducted during the November 2004 VA 
examination and showed the veteran's air conduction with 
headphones to be: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
30
LEFT
10
15
30
40
50

An evaluation of the left ear with insert phones was:





HERTZ



500
1000
2000
3000
4000
LEFT
10
5
25
25
25

The above medical records cause the Board to first wonder at 
whether the veteran does currently suffer from chronic 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  A number of audiological tests do now show that the 
regulatory criteria for such a finding have been met.  
However, assuming for the sake of argument that the November 
2004 tests do show such current chronic bilateral hearing 
loss disability, the Board is unable to find that service 
connection is warranted under any possible analysis. 

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  However, the veteran's 
October 1953 entrance examination showed hearing loss.  
Therefore, the veteran's preexisting bilateral hearing loss 
disability was noted upon entry into service, and the veteran 
is therefore not entitled to the presumption of soundness 
with regard to bilateral hearing loss disability.  Looking to 
service medical records, there is no medical evidence that 
bilateral hearing loss disability increased in severity 
during service.  To the contrary, from a review of periodic 
audiological examinations, it appears that the veteran's 
hearing acuity actually improved during service.  In fact, it 
appears that audiological examinations throughout the 
veteran's long military career did not show hearing loss as 
defined for VA purposes.  Moreover, there is no competent 
evidence suggesting hearing loss disability for many years 
after service.  

Regardless, again assuming that the veteran currently does 
have bilateral hearing loss as defined by regulation, a 
trained medical professional examined the veteran in November 
2004 and offered an opinion that based on service medical 
records and pure tone test after exiting the military, it is 
more likely than not that any current hearing loss was not 
caused by or related to the veteran's military service.  The 
November 2004 opinion is quite detailed and sets forth a 
summary by the examiner of audiological test results during 
service and thereafter.  The Board finds that opinion to be 
persuasive.  Significantly, there are no contrary opinions of 
record. 

In sum, the preponderance of the evidence is against a 
finding that any current bilateral hearing loss is related to 
the veteran's active duty service which ended over 30 years 
ago.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


